Exhibit OGE Energy Corp. announces 2009 results Company reaffirms 2010 earnings guidance OKLAHOMA CITY – OGE Energy Corp. (NYSE: OGE), the parent company of Oklahoma Gas and Electric Company (OG&E) and Enogex LLC, reported earnings of $2.66 per diluted share in 2009, compared with $2.49 per diluted share in In 2009, OG&E reported net income of $200 million and contributed $2.06 per diluted share, compared with $143 million, or $1.54 per diluted share in 2008.Enogex reported net income of $66 million, or $0.68 per diluted share in 2009, compared to record net income of $91 million, or $0.98 per diluted share in 2008. “Consolidated earnings reflect the benefits of our targeted capital investment programs in both businesses.” said Pete Delaney, OGE Energy chairman, president and CEO.“The company continues to perform well in an uncertain economic environment.We are executing on our plans and remain well positioned to achieve our long-term growth targets.” For the three months ended Dec. 31, 2009, OGE Energy reported earnings of $0.35 per diluted share, compared with $0.23 per diluted share in the fourth quarter of 2008.The increase was due primarily to higher volumes and commodity prices in the fourth quarter compared to the same period last year for Enogex and higher electric rates for OG&E. Discussion of 2009 results OGE Energy reported consolidated gross margin of $1.31 billion in 2009, compared with $1.25 billion in 2008.Operating income was $492 million in 2009, compared with $462 million in 2008.Net income was $258 million in 2009, compared with $231 million in 2008. OG&E reported gross margin of $955 million in 2009, compared with $845 million in 2008. OG&E’s higher earnings, $2.06 in diluted earnings per share in 2009 compared with $1.54 per diluted share in 2008, were primarily attributed to rate relief during 2009 and regulatory recoveries for utility investments partially offset by milder weather during the course of 2009. Enogex reported gross margin of $360 million in 2009, compared to $393 million in 2008.Lower earnings at Enogex, $0.68 per diluted share in 2009 compared to $0.98 per diluted share in 2008, were primarily due to lower commodity prices for most of 2009, partially offset by higher volumes of gathered gas, processed liquids and leased transportation capacity. The holding company posted a loss of $0.08 per share to OGE Energy’s consolidated results in 2009, compared with a loss of $0.03 per share in 2008, primarily a result of lower margins in the marketing business resulting from a decrease in revenues from certain transportation contracts. 2010 Outlook OGE
